Exhibit 10.1

 

SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT AND WAIVER

 

This Sixth Amendment to Loan and Security Agreement and Waiver (this
“Amendment”) is entered into as of August 4, 2016, by and among MODERN SYSTEMS
CORPORATION, a Delaware corporation, formerly known as BluePhoenix Solutions
USA, Inc., a Delaware corporation (“Modern”) and MS MODERNIZATION SERVICES,
INC., a Texas corporation, formerly known as Sophisticated Business Systems,
Inc., successor by merger to BP-AT Acquisition LLC, a Delaware limited liability
company f/k/a BP-AT Acquisition Corporation, a Delaware corporation (“MS”, and
collectively with Modern, “Borrowers”, and each individually, a “Borrower”), and
COMERICA BANK (“Bank”).

 

RECITALS

 

Borrowers and Bank are parties to that Loan and Security Agreement dated October
2, 2013, as it may be amended from time to time, including without limitation by
that certain First Amendment to Loan and Security Agreement, Joinder, and
Modification to Loan Documents dated September 25, 2014, that certain Omnibus
Modification to Loan Documents and Consent dated January 8, 2015, that certain
Third Amendment to Loan and Security Agreement, Modification to Loan Documents
and Consent dated May 1, 2015, that certain Fourth Amendment to Loan and
Security Agreement dated May 11, 2015 and that certain Fifth Amendment to Loan
and Security Agreement and Waiver dated as of March 9, 2016 (as amended, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment and Borrowers have requested that Bank waive the
occurrence of certain Events of Default.

 

NOW, THEREFORE, the parties agree as follows:

 

1.      Borrowers failed to comply with Section 6.7(c) of the Agreement (Minimum
to EBITDA) for the testing period ended February 29, 2016 (the “Covenant
Violation”). Borrowers requested that Bank waive the Event of Default that has
occurred as a result of the Covenant Violation. Bank hereby waives the Event of
Default that has occurred as a result of the Covenant Violation. This waiver is
specific as to content and time, shall be limited precisely as written, and
shall not constitute a waiver of any other current or future default or Event of
Default or breach of any covenant contained in the Agreement or the terms and
conditions of any other Loan Documents. Bank expressly reserves all of its
various rights, remedies, powers and privileges under the Agreement and the
other Loan Documents due to any other default, Event of Default or breach not
waived herein.

 

2.      Exhibit A of the Agreement is amended by amending and restating the
following defined terms to read in their entireties as follows:

 

“Liquidity’ means the sum of Borrowers’ Cash at Bank (which Cash at Bank shall
be no less than Two Hundred Fifty Thousand Dollars ($250,000)) plus eighty
percent (80%) of Eligible Accounts.

 

“Non-Formula Revolving Line Maturity Date” means July 1, 2018.

 

3.      Sections 6.7(a) and 6.7(c) of the Agreement are amended and restated to
read in their entireties as

follows:

 

“(a) Bank Debt Liquidity Coverage. Tested monthly as of the last day of each
month, commencing on the Revolving Line Increase Effective Date, a ratio of
Liquidity to all Indebtedness, other than Indebtedness that is guaranteed, to
Bank of at least 1.25 to 1.00.

 



 1 

 

 

(b) EBITDA. Tested monthly, EBITDA of Parent, measured on a trailing six (6)
month basis ending on the date of determination, of not less than the following
amounts on the following dates:

 



Testing Dates  Minimum EBITDA April 30, 2016  ($1,500,000) May 31, 2016 
($1,500,000) June 30, 2016  ($1,000,000 July 31, 2016  ($1,000,000) August 31,
2016  ($750,000) September 30, 2016  ($750,000) October 31, 2016  ($250,000)
November 30, 2016  $250,000 December 31, 2016  $250,000 January 31, 2017 and the
last day of each month thereafter  $500,000”

 

 

4.      Exhibit E to the Agreement is deleted and replaced with Exhibit E
attached hereto.

 

5.      Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.

 

6.      Borrowers represent and warrant that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment, and that, other than the Covenant Violation, no
Event of Default has occurred and is continuing.

 

7.      As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)     this Amendment, executed by Borrowers; and

 

(b)     all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts.

 

8.      This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 

[Remainder of Page Intentionally Left Blank]

 



 2 

 

 

IN WITNESS WHEREOF, Borrowers and Bank have executed and delivered this Sixth
Amendment to Loan and Security Agreement as of the date first set forth above.

 

  MODERN SYSTEMS CORPORATION, a Delaware   corporation, formerly known as
BluePhoenix Solutions USA, Inc.       By:                     



  Printed Name:    



  Title:         

 

  MS MODERNIZATION SERVICES, INC., a Texas   corporation, formerly known as
Sophisticated Business Systems, Inc., successor by merger to BP-AT Acquisition
LLC, formerly known as BP-AT Acquisition Corporation     By:
                      



  Printed Name:    



  Title:           COMERICA BANK         By:              



  Printed Name:    



  Title:  

  

[Signature Page to Sixth Amendment to Loan and Security Agreement (11851718)]

 



 3 

 

 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to: Comerica Bank   Technology & Life
Sciences Division   Loan Analysis Department   250 Lytton Avenue   3rd Floor, MC
4240   Palo Alto CA 94301   Phone: (650) 462-6060   Fax: (650) 462-6061



 

FROM: Modern Systems Corporation and MS Modernization Services, Inc.

 

The undersigned authorized Officer of Modern Systems Corporation and MS
Modernization Services, Inc. (individually and collectively, “Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                        , 201 with
all required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof;
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date. Attached herewith are the required documents supporting the above
certification (“Supporting Documents”). The Officer further certifies the
Supporting Documents are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied form one period to the
next except as explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 



REPORTING COVENANTS  REQUIRED  COMPLIES Company Prepared Monthly F/S  Monthly,
within 30 days  YES  NO Compliance Certificate  Monthly, within 30 days  YES  NO
CPA Audited, Unqualified F/S for Parent  Annually, within 150 days of FYE  YES 
NO Company Prepare Annual Consolidating F/S for Parent  Annually, within 150
days of FYE (commencing 2014 FY)  YES  NO Company Prepared Annual F/S  Annually,
within 150 days of FYE  YES  NO Borrowing Base Cert, A/R & A/P Agings  Monthly,
within 30 days  YES  NO Annual Business Plan  Annually, on or before 1/31  YES 
NO Intellectual Property Report  Quarterly within 30 days  YES  NO Audit 
Semi-annual  YES  NO            If Public:          10-Q  Quarterly, within 5
days of SEC filing (50 days)  YES  NO 10-K  Annually, within 5 days of SEC
filing (95 days)  YES  NO            Total amount of Borrower’s cash and
investments  Amount: $                            YES  NO Total amount of
Borrower’s cash and investments maintained with Bank  Amount:
$                            YES  NO

  

   DESCRIPTION  APPLICABLE Legal Action > $250,000 (Sect. 6.2(iv))  Notify
promptly upon notice                             YES  NO Inventory Disputes>
$250,000 (Sect. 6.3)  Notify promptly upon notice                            
YES  NO Mergers & Acquisitions> $250,000 (Sect. 7.3)  Notify promptly upon
notice                             YES  NO Cross default with other agreements
>$250,000 (Sect. 8.6)  Notify promptly upon notice                            
YES  NO Judgments/Settlements >  $250,000 (Sect. 8.8)  Notify promptly upon
notice                             YES  NO

 

FINANCIAL COVENANTS  REQUIRED  ACTUAL  COMPLIES Bank Debt Liquidity Ratio
(tested monthly commencing on the Revolving Line Increase Effective Date) 
1.25:1.00               :1.00  YES  NO New Equity  See Sec. 6.7(b) 
$                                     YES  NO Minimum EBITDA  See Sec. 6.7(c) 
$                                     YES  NO

 

FINANCIAL COVENANTS  REQUIRED  ACTUAL  COMPLIES               Permitted
Indebtedness for equipment leases  <$250,000 
$                                     YES  NO Permitted Investments for stock
repurchase  <$250,000  $                                     YES  NO Permitted
Investments for subsidiaries  <$250,000  $                                    
YES  NO Permitted Investments for employee loans  <$250,000 
$                                     YES  NO Permitted Investments for joint
ventures  <$250,000  $                                     YES  NO Permitted
Liens for equipment leases  <$250,000  $                                    
YES  NO Permitted Transfers  <$250,000  $                                    
YES  NO Cash Transfer to Parent  <$450,000 
$                                     YES  NO

 

Please Enter Below Comments Regarding Violations:

 

 



 

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no Credit Extensions will be made.

 

Very truly yours,

 

MODERN SYSTEMS CORPORATION, for itself and on behalf of MS Modernization
Services, Inc.

 

  



 

Authorized Signer

 

 



 



Name

 

 



 

Title

 

 

 



 

 